 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresidents Island Steel and Wire,Inc.andHighwayand LocalMotor Freight Employees, LocalUnionNo. 667,a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 26-CA-1026331 October 1985DECISION AND ORDERBy MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 28 March 1984 Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief,towhich the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, PresidentsIsland Steel and Wire, Inc., Memphis, Tennessee,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.'The General Counsel filed a motion to strike extra-record materialincluded inthe Respondent's brief regardingthe number of employeescurrently employed by the RespondentWe find thatthis informationwas not presented as evidenceat the hearing and, therefore, is not part ofthe recordin this proceedingSee Sec 102 45(b) of theBoard's Rules andRegulationsAccordingly,we grant theGeneral Counsel's motion tostrikeSeeWeldtnont Corp, 275NLRB 1432 fn1(1985),Today'sMan,263 NLRB 332, 333 (1982)John Goree,Esq.,for the General Counsel.DonaldR.Wellford,Esq.(Boone,Wellford,Clark,Langschmidt&Apperson),of Memphis, Tennessee, forthe Respondent.Duria Jones, Jr., Esq.,ofMemphis,Tennessee,for theUnion.DECISIONSTATEMENT OF THE CASEPHILIPP.MCLEOD, Administrative Law Judge. Thiscase was heardby me on October 24, 1983, in Memphis,Tennessee.It originatedfrom a charge filed on June 15,1983, by Highway and Local Motor Freight Employees,Local Union No. 667,a/w InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (the Union)againstPresidents Island Steel and277 NLRB No. 5Wire, Inc. (Respondent). On July 22, 1983, a complaintand notice of hearing was issued alleging, inter alia, thatRespondent violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act (the Act), by failing and re-fusing to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of its em-ployees. In its answer to the complaint, Respondent ad-mitted certain allegations, including the filing and serv-ing of the charge, its status as an employer within themeaning of the Act, the status of the Union as a labororganization within the meaning of the Act, and that thefollowing employees constitute a unit appropriate for thepurpose of collective-bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees em-ployed by the Respondent at its Memphis, Tennes-see, location; excluding all office clerical employees,guards, watchmen and supervisors as defined in theAct.Respondent denied having any obligation to bargain withtheUnion as the exclusive collective-bargaining repre-sentative of its employees and denied having engaged inany conduct which could constitute an unfair labor prac-ticewithin the meaning of the Act.At the trial herein, all parties were represented andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Following the close of the trial, the General Counselfiled a timely brief which has been duly considered.'On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONPresidents Island Steel and Wire, Inc. is a corporationwith an office and place of business in Memphis, Tennes-see,where it is engaged in manufacturing wire and steelproducts.Respondent admits that about June 1, 1983, it pur-chased the assets of Piper Industries, Inc., Wire Division,including the plant and equipment, and since that date ithas been engaged in the same business operation, at thesame location, selling the same product to substantiallythe same customers, and has as a majority of its employ-ees individuals who were previously employees of PiperIndustries, Inc.Based on a projection of its operations since aboutJune 1, 1983, at which time Respondent commenced itsoperations, Respondent, in the course and conduct of itsoperations, will annually sell and ship from its Memphis,'At the close of the trial, I set November 28, 1983, as the day whenbriefs were to be received by me if any party desired to filea posthearingbriefRespondent filed a brief dated November 28,which was receivedin theBoard'sAtlanta,Georgia branch office of the Division of Judgeson November 29, 1983 No goodcause havingbeen shown by Respond-ent for itsfailureto file a timely brief, I shall not specificallyaddress ar-guments advanced therein in mydecisionIhave,however, consideredRespondent's argumentadvancedat the trial and Ishall give itappropri-ate consideration PRESIDENTS ISLAND STEEL31Tennessee facility products,goods, and materials valuedin excess of $50,000 directly to points outside the Stateof Tennessee.Similarly,Respondent will annually pur-chase and receive at its Memphis,Tennessee facilityproducts,goods,andmaterialsvalued in excess of$50,000 directly from points outside the State of Tennes-see.Respondent is and has been at all times material anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.LABOR ORGANIZATIONHighway and Local Motor Freight Employees, LocalUnion 667,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABORPRACTICESThe sole issue in this case is whether Respondent hascontinued the employing entity and is a successor ofPiper Industries,Inc.with the concomitant obligation, assuch,to recognize and bargain with the Union whichwas the certified exclusive collective-bargaining repre-sentative of employees of Piper Industries,Inc., in theappropriate bargaining unit described above.The facts in this case are uncontested.Piper Industries,Inc.,Wire Division(Piper),manufactured wire whichwas sold to customers to be used in making productssuch as barbecue grills,refrigerator racks,nails,bed-springs, and upholstered furniture springs.On December 14, 1981, the Union was certified as theexclusive collective-bargaining representative of Piper'semployees in the unit described above.On August 2,1982, Piper and the Union entered into a collective-bar-gaining agreement covering employees in the certifiedbargaining unit.This agreement was effective by itsterms from July 12,1982,until July 11, 1983.Jack L.Long served as general manager of Piper'swire division since October 1977. At a later date, Longassumed management responsibilities over Piper's steeldivision as well. Long signed the collective-bargainingagreement with the Union on behalf of Piper.Long,who had no ownership interest in Piper, was in-terested in expanding its wire division,but Piper did notwant to make further investment in such expansion. As aresult,Long began steps to acquire a wire manufacturingcompany in Greenville, Mississippi,which he had previ-ously managed.At the same time,Long advised Piper ofhis negotiations to buy this company.Piper responded byoffering to sell Long its own wire division.In May 1983,Presidents Island Steel and Wire,Inc.was formed, and itimmediately entered into a contract with Piper to pur-chase the land, building,and equipment of Piper's wiredivision.The sale was to be closed on June 1,1983. Re-spondent is owned in equal shares by Long and RobertC.Wilcox, the latter of whom had no prior relationshipwith Piper.A complicated financial package was ar-ranged for the purchase and expansion of Piper'swire di-vision,each portion of which was contingent on the suc-cessful completion of other portions of the package. Re-spondent was unable to complete one portion of the fi-nancial package in time to close the sale and concludethe other financing arrangements on the June 1 closingdate.Nevertheless,Respondent assumed actual controland commenced operations on that date by use of alter-native short-term financial arrangements.The sale laterclosed on July 29, 1983.There was no significant hiatus between the closing ofPiper'soperations and the commencement of Respond-ent's operations on June 1. Approximately May 26, em-ployees of Piper were notified their employment wasbeing terminated effectiveMay 31. Piper employeeswere contacted on the job and given an opportunity tofillout applications for Respondent prior to the closingof Piper.The plant was closed on May 30 and 31 inorder for Piper to take a physical inventory in connec-tionwith the sale to Respondent.David Lunsford, whowas employed by Piper as plant superintendent, washired by Respondent in the same capacity.On June 1,1983,Lunsford conducted brief interviews with formerproduction and maintenance employees of Piper. OnJune 1 and 2 Respondent hired 22 of Piper's 26 bargain-ing unit employees.In summary,itmay be said that Respondent enteredinto a contract to purchase and took over the operationof Piper on June 1,1983.Respondent began operationswith 22 production and maintenance employees, all ofwhom had been employees of Piper.Long,Piper's gen-eralmanager,became a 50-percent owner and presidentof Respondent.Lunsford continued as plant superintend-entwith Respondent as he had with Piper. The com-plaint alleges,and Respondent admits, that since June 1,Respondent has engaged in the same business operationat the same location,selling the same product to substan-tially the same customers, and has as a majority of itsemployees individuals who were previously employeesof Piper.As I indicated above, Long had plans from the time heincorporated Respondent to expand to some degree theamount of business which Piper had done. At the timeRespondent commenced operations on June 1, it ac-quired five wire-drawing machines from Piper.From theoutset,Respondent planned to purchase two additionalwire-drawing machines and an Annealer furnace. Be-cause of the problems in arranging financing for the pur-chase of Piper, purchase orders for the acquisition of thisequipmentwere delayed until July 29,when thesale/purchase between Piper and Respondent was for-mally closed. By the time of the trial herein,Respondenthad taken delivery of the two additional wire-drawingmachines.Respondent currently employs 30 productionand maintenance employees.The Annealer is in the proc-ess of being fabricated and will not be in operationbefore April or May 1984.When asked on cross-exami-nation if the Annealer would change the kind of productthatRespondent produces,Long replied that it would.Long later admitted,however,that"itwould stillbewire,but it will be just another application we cansupply to a different industry ...." Long testified thathe planned to use the same unit employees to operate thenew equipment,and that the forklift driver will be able 32DECISIONSOF NATIONALLABOR RELATIONS BOARDto operate the Annealer.At most,Respondent will haveto hire one additional person per shift to run the newequipment.Long estimated that the maximum anticipatedwork force would be 35 employees.By letter dated June 7,1983, the Union requested Re-spondent to recognize that it was the successor to Piperfor purposes of collective bargaining and to bargain withiton behalf of unit employees.Respondent did not re-spond to the letter or otherwise indicate a willingness torecognize and bargain with the Union as the exclusivecollective-bargaining representative of employees in theunit described above.Long testified that the reason he did not respond tothe Union's request for bargaining was that he"did notfeel that they represented the majority of the employeesout there anymore."When questioned regarding his basisfor doubting the Union'smajority status, Long respond-ed, "there was about just 50 percent of them that was inthe bargaining unit at any time really,for Piper. Andthere was about 50 percent of them that we hired whenwe came over and also from the comments made by indi-viduals thatwas part of the bargaining unit." Longadmits that these were the sole reasons why he refusedto recognize and bargain with the Union.Though in his initial reply,Long refers to only 50 per-cent of Piper employees being"in the bargaining unit," itis clear from Long's other testimony and the record as awhole that Long is actually referring to the fact thatonly about 50 percent of Piper employees in the bargain-ing unit were dues-paying members of the Union. Whenquestioned about the comments made by individuals towhich Long refers, Long could recall only one conver-sationwith a unit employee,SylvesterMcBee, and anoccasion when Plant Superintendent Lunsford informedhim that two individuals had said to Lunsford they wereglad they did not have a union.Long admitted,howev-er, that neither his conversation with McBee nor his con-versation with Lunsford took place prior to his refusingto bargain with the Union. Both the conversation withMcBee and the conversation with Lunsford occurredJuly 1983.According to Long,in the conversation with McBee,McBee stated, "We're no longer represented by theUnion."Long responded,"Yeah."McBee replied,"Good."Lunsford testified he could recall only two unitemployees, Jerome Rigney and Joe Anderson,coming tohim and asking him if they were still represented by theUnion.In both cases, Lunsford replied,"No." Andersonresponded:good-thathe needed the extra money.When asked what the basis was for his telling employeesthey were no longer represented by the Union,Lunsfordtestified,"only that you know,that it was a new compa-ny as far as I was concerned."Analysis and ConclusionsRespondent purchased the assets of Piper,includingthe plant and equipment,and since June 1,1983,Re-spondent has been engaged in the same business oper-ation,at the same location,selling the same product tosubstantially the same customers, and has as a majorityof its employees individuals who were previously em-ployees of Piper.Though Respondent has purchased andplans to purchase certain additional equipment in orderto expand its volume of business,there has been no sub-stantial change in the nature of the employing enterprisebetween Respondent and Piper.The two wire-drawingmachines purchased by Respondent are exactly the sametype of equipment which Respondent acquired fromPiper.Though Long first asserted that the Annealer,which is still in the process of being fabricated, wouldchange the kind of product Respondent manufactures,Long later admitted that in fact it would not,that "itwould still be wire,but it will be just another applicationwe can'supply to a different industry. . . ." Further,Respondent plans to use current bargaining unit employ-ees, in particular the forklift driver,to operate the An-nealer.There was no significant hiatus between the termina-tion of Piper's operation and the commencement of Re-spondent's.While they were still employees of Piper,people in the bargaining unit were invited to fill out ap-plications for employment with Respondent.Productionceased for only 2 days while Piper inventoried its prod-uct and materials in preparation for the sale to Respond-ent.Long,who had been Piper's general manager and isnow Respondent's president, and Lunsford,plant manag-er for both Piper and Respondent, continued to controland run the day-to-day operations of Respondent. At thetime Respondent commenced operations,itsentire 22-person production and maintenance work force wereformer employees of Piper. Even now that Respondenthas increased its work force to 30 employees,at leasttwo-thirds of them,a vast majority remain former Piperemployees.Even if Respondent should in fact increase itswork force to the maximum anticipated level of 35 em-ployees,a clear majority of them will have been formerPiper employees.In view of these facts, and the record as a whole, Ifind that Respondent is clearly a successor employer ofPiper Industries Inc.,Wire Division.NLRBv.Burns Se-curity Service,406 U.S. 272(1972).Respondent admits that it received the Union's letterof June 7 requesting Respondent to recognize and bar-gain with it as the exclusive collective-bargaining repre-sentative of its employees.Long testified that the solereason he did not respond to the Union's request wasthat he doubted the Union'smajority status.AccordingtoLong,hisbasis for doubting the Union's majoritystatuswas that the dues-checkoff list at Piper showedthat only about 50 percent of the employees were ondues checkoff and that Long received some commentsfrom three or four employees indicating they no longerwished to be represented for purposes of collective bar-gaining by the Union.When questioned, however, Longcould recall only one conversation with a unit employeeand the conversation with Lunsford in which Lunsfordtold Long that two employees had told Lunsford theywere glad the Union no longer represented them. It issignificant,however,that in the conversations Lunsfordhad with employees, the statements by employees thatthey were glad not to be represented by the Union cameonly after Lunsford told them they were no longer rep-resented.Even more significant,however,isthe fact PRESIDENTS ISLAND STEELLong admits that his conversation with employee McBeeaswell as his conversation with Lunsford did not occuruntil July 1983, several months after Respondent choseto ignore the Union's request for bargaining. From therecord as a whole it is clear that Long's and Lunsford'sconversationswith employees played no part in Re-spondent's refusal to recognize and bargain with theUnion. Instead, the real reason, and the only reason, Re-spondent in any way doubted the Union's lack of majori-ty support was because Long knew as general managerof Piper that only about 50 percent of employees in thebargaining unit at Piper were on union dues' checkoff.Respondent's position, however, contains a major flaw inthat it equates support for the Union with dues checkoffand membership. It simply does not follow in Stateswhich have enacted "right to work" laws that onlymembers of the Union prefer representation than it doesin other States which permit "union security clauses"that everyone who is a member of a union desires repre-sentation. It is well established that Respondent may notuse the number of employees who are union membersnor the number of employees on dues checkoff to dem-onstrate a purported lack of majority support by employ-ees for the Union.StratfordVisitingNurses Assn., 264NLRB 1026 (1982);Odd Fellows Rebekah Homes,233NLRB 143 (1977). Accordingly, I find that Respondent'srefusal to recognize and bargain with the Union as theexclusive collective-bargaining representative of its em-ployees in the appropriate unit described above violatedSection 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.The Respondent, Presidents Island Steel and Wire,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Highway and Local Motor Freight Employees,Local Union No. 667, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent purchased the assets of Piper Industries,Inc.,Wire Division, including the plant and equipment,and since June 1, 1983, has engaged in the same businessoperation, at the same location,sellingthe same productto substantially the same customers, and has as a majori-ty of its employees individuals who were previously em-ployees of Piper; and Respondent has thereby continuedthe employing entity and is a successor of Piper.4.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Presidents Island Steel and Wire, Inc., atitsMemphis,Tennessee location; excluding alloffice clerical employees, guards, watchmen, andsupervisors as defined in the Act.5.By letter dated June 7, 1983, the Union requestedRespondent to recognize it as the exclusive collective-bargaining representative of Respondent's employees inthe unit described above and to bargain collectively with33it 'with respect to their rates of pay, wages, hours of em-ployment, and other other terms and conditions of em-ployment.6.Since June 7, 1983, Respondent has failed and re-fused to recognize,and isfailing an refusing to recognizeand bargain with the Union as the exclusive collective-bargainingrepresentative of employees in the appropriateunit described above; and Respondent thereby violatedand is violating Section8(a)(1) and(5) of the Act.-7.The unfair labor practices which Respondent hasbeen found to have engagedin, asdescribed above, havea close, intimate, and substantial relationship to trade,traffic,and commerce amongthe several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Presidents Island Steel andWire,Inc.,Memphis, Tennessee, its officers, agents, successors,and assigns, shall1.Cease desist from(a) Failing and refusing to recognize and bargain withtheUnion as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit describedabove.(b) In any other like or related mariner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Bargain,on request,withHighway and LocalMotor Freight Employees, Local Union No. 667, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclusivecollective-bargaining representative of Respondent's em=ployees in the unit described above with respect to theirrates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an agree-ment is reached embody such agreement in a signed con-tract.(b)Post at its Memphis, Tennessee facility copies ofthe attached notice marked "Appendix."," Copies of the3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules andRegulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses3 If this Order is enforced by a judgment of a United States court ofappeals,the words in the noticereading"Posted by Order of the Nation-Continued 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTfail and refuse to recognize and bargainwithHighway and Local Motor Freight Employees,Local Union No. 667, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive collective-bargaining represent-ative of employees in the following appropriate unit:All productionandmaintenance employees em-ployed by theemployer at its Memphis,Tennessee,facility;excluding all office clerical employees,watchmen,guards and supervisors as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them in Section 7 of the Act.WE WILL recognize and bargain, upon request, withtheUnion as the exclusive collective-bargaining repre-sentative of our employees in the unit described abovewith respect to their rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment, and, if an agreement is reached, embody suchagreement in a signed contract.PRESIDENTSISLAND STEEL AND WIRE,INC.